Fourth Court of Appeals
                                San Antonio, Texas
                                      October 31, 2018

                                    No. 04-17-00635-CR

                                Juan Guzman ZUNIGA Jr.,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006CR5239
                        Honorable Jefferson Moore, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on October 31, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court